Citation Nr: 0827248	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD), 
currently evaluated 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right clavicle fracture.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The veteran served on active duty March 1980 to June 1980; 
August 1980 to October 1983; and from June 1987 to June 1990.

Procedural history

The increased rating claim

Service connection for GERD was granted by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, in a February 1991 rating decision.  The RO 
assigned a disability rating of 10 percent.  

The veteran has appealed a September 2003 RO rating decision 
which denied an increased rating.  

The service connection claim

The veteran's original claim of entitlement to service 
connection for residuals of a right clavicle fracture was in 
October 1983.  The veteran's claim was last finally decided 
in an April 2001 rating decision.  The veteran did not appeal 
that decision.

This claim is before the Board on appeal of a September 2003 
RO rating decision which found that new and material evidence 
had not been submitted to warrant reopening of the veteran's 
claim.  

The veteran was scheduled to appear at the Louisville RO to 
have a videoconference hearing with a Veterans Law Judge.  
The veteran failed to appear for said hearing, and he has not 
since asked for it to be rescheduled.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).



Additionally received evidence

While appellate action was pending, the Board received a 
statement from the veteran dated May 2008.  The statement 
concerns the veteran's claim of entitlement to service 
connection for residuals of a right clavicle fracture.  
Generally, the statement indicates that the veteran is 
receiving on-going treatment for his shoulder disability and 
that this disability is due to a fracture of the right 
clavicle he sustained while stationed in Korea in service.

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a 
written waiver of evidence submitted directly to the Board, 
or otherwise the new evidence along with the claims file must 
be referred back to the RO for consideration.  However, 
section 20.1304(c) requires that such evidence must be 
'pertinent' to the claim.  

In this case, the Board finds that the veteran's newly 
submitted statement is redundant of evidence already of 
record and it is therefore not "pertinent".  As will be 
explained below, it is undisputed that a current shoulder 
disability exists.  Moreover, the veteran's statement that he 
injured the shouder in service is merely reiterative of 
numerous similar statements that he made in the past and 
which have been considered by the RO.  On that key point, the 
newly submitted statement sheds no new light.  Thus, the 
Board has determined that the evidence does not require 
referral to the RO, nor does it require a waiver signed by 
the veteran.


FINDINGS OF FACT

1.  The veteran's service-connected GERD is manifested by 
recurrent epigastric distress, including pyrosis, 
regurgitation, and a history of hematemesis.  

2.  The evidence does not show that the veteran's service 
connected GERD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  In an unappealed February 1991 rating decision, the RO 
denied service connection for residuals of right clavicle 
fracture.

4.  Evidence submitted since the February 1991 rating 
decision is cumulative or redundant of the evidence of record 
at the time of the prior final denial of the claim sought to 
be reopened, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the veteran's GERD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 
4.114, Diagnostic Code 7346 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).
  
3.  The February 1991 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2007).

4.  Since the February 1991 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for residuals of right clavicle 
fracture is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he is not being 
adequately compensated for his service-connected GERD.  He 
also seeks to reopen the previously denied claim of 
entitlement to service connection for residuals of right 
clavicle fracture.  Implicit in his claim of entitlement to 
service connection is the contention that new and material 
evidence has been received.  

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as in the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does apply to the clavicle 
fracture issue on appeal; the standard of review and duty to 
assist do not, however, apply to that claim unless and until 
it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated May 2003, December 2003, and October 2006, including 
evidence of "an injury in military service or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease; 
a current physical or mental disability shown by medical 
evidence; and a relationship between your disability and an 
injury, disease, or event in military service."  The May 
2003 letter also advised the veteran that to support an 
increased rating claim, "the evidence must show that your 
service disability has increased in severity in accordance 
with the Schedule for Rating Disabilities."

With respect to notice to the veteran regarding new and 
material evidence, the December 2003 VCAA letter stated, 
"[i]n order for us to reconsider this issue, you must submit 
new and material evidence to show that the condition was 
incurred in or aggravated by your active military service."  
As such, the veteran was adequately advised of the bases for 
the previous denial to determine what evidence would be new 
and material to reopen the claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The letter further stated, "[n]ew 
evidence is evidence that has not previously been considered.  
Evidence that is merely cumulative and tends to reinforce a 
previously well-established point is not considered new.  
Material evidence is evidence that is relevant to the issue 
of service connection."  Accordingly, the letter notified 
the veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
May 2003, December 2003, and October 2006 VCAA letters.  The 
letters stated that VA would assist the veteran in obtaining 
relevant records from any Federal agency, including those 
from the military, VA Medical Centers, and the Social 
Security Administration.  With respect to records from 
private doctors and hospitals, the VCAA letters informed the 
veteran that VA would make reasonable efforts to request such 
records.  The letters also informed the veteran that a 
medical examination would be scheduled if necessary to make a 
decision on his claims.

The May 2003 and December 2003 VCAA letters emphasized: "You 
must give us enough information about these records so that 
we can request them from the agency or person who has them.  
It's still your responsibility to support your claim with 
appropriate evidence."  The October 2006 letter contained 
similar language.

The October 2006 VCAA letter specifically requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the veteran that he 
could submit or identify evidence other than what was 
expressly requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in letters from the RO dated in March 2006, October 
2006, and July 2007.  The letters detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of an increased rating claim: when the claim 
was received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the veteran's 
claims were re-adjudicated in the July 2006 statement of the 
case (SOC) as well as the February 2007 supplemental SOC 
(SSOC), following the issuance of the March 2006 and October 
2006 letters.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

In any event, because the claims on appeal are being denied, 
Dingess elements (4) and (5) are moot.  

With respect to the increased rating claim, the Court in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) held that a notice letter must inform 
the veteran: (1) that, to substantiate a claim, the veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the notice letter must 
provide at least general notice of that requirement; (3) that 
if an increase in disability is found, a disability rating 
will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) of examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
VCAA letters the veteran was informed that he may submit 
evidence showing that his service-connected disability had 
increased in severity.  In the March 2006, October 2006, and 
July 2007 VCAA letters, the veteran was informed that 
examples of evidence he should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
The veteran was informed that examples of evidence he should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in your possession that you may not have sent us; or 
reports of treatment for your condition while attending 
training in the Guard or Reserve.  Therefore, the veteran was 
informed that to substantiate a claim, he must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on his 
employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating an increase in severity of the disability as 
opposed to a Diagnostic Code that requires a specific 
measurement or test result.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  Thus, the second prong of the holding 
in Vazquez-Flores is not applicable to this case.

In any event, even if the criteria set forth in the rating 
formula for GERD are considered to be specific measurements 
or test results, the essential fairness of the adjudication 
was not affected because the veteran had actual knowledge of 
what was necessary to substantiate his claim.  See Sanders, 
supra.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  Vazquez-Flores, 22 Vet. App. 
at 49, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  In this case, the veteran was provided with the 
schedular criteria as well as an explanation of disability 
rating determination in the SOC dated July 2006.  
Additionally, the veteran was provided a subsequent 
adjudication in February 2007.  

As to the third prong of the holding in Vazquez-Flores, in 
the March 2006, October 2006, and July 2007 VCAA letters, the 
RO informed the veteran that the rating for his disability 
can be changed if there are changes in his condition and that 
depending on the disability involved, VA will assign a rating 
from zero percent to as much as 100 percent.  The RO stated 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The RO indicated that in rare cases, VA can assign a 
disability level other than the levels found in the schedule 
for a specific condition if his impairment is not adequately 
covered by the schedule.  The RO stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment.  As for impact on daily 
life, the veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the March 2006, October 2006, and February 2007 
VCAA letters the veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA assigns a disability evaluation includes recent 
Social Security determinations; statements from employers as 
to job performance, lost time, or other information regarding 
how your condition affects his ability to work; and 
statements discussing his disability symptoms from people who 
have witnessed how the symptoms affect him.  The veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  

The veteran and his representative have not alleged that he 
received inadequate VCAA notice.  See Goodwin v. Peake, No. 
05-876 (U.S. Vet. App. May 19, 2008), [holding as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the two issues being decided has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
service personnel records, VA treatment records, and the 
reports of VA examinations [including, most recently, a June 
2003 examination].  The reports of the VA medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
and conducted appropriate physical examinations and rendered 
diagnoses and opinions.  

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has retained the services of a 
representative.  As was alluded to in the Introduction, the 
veteran was scheduled for a videoconference hearing before a 
Veterans Law Judge on August 2007, but he failed to appear.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased rating for service-connected 
GERD, currently evaluated as 10 percent disabling.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).
  

Specific rating criteria

The veteran's gastrointestinal disability, diagnosed as GERD, 
is currently rated as 10 percent disabling by analogy to 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2007) [hiatal hernia].  
See 38 C.F.R. § 4.20 (2006) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.]

Under Diagnostic Code 7346, the following levels of 
disability are included.

60%:  Symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health;

30%:  Persistently recurrent epigastric distress, with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health;

10%:  With two or more of the symptoms for the 30 percent 
evaluation, of less severity.

See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).

Analysis

The veteran seeks an increased disability rating for his 
service-connected GERD.

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, Diagnostic Code 7346 [hiatal hernia] is deemed 
by the Board to be the most appropriate, because (1) medical 
evidence indicates that the veteran's GERD symptomatology in 
fact includes a hiatal hernia; and (2) Diagnostic Code 7346 
specifically address the veteran's complaints of heartburn 
(pyrosis), regurgitation, and history of hematemesis.  The 
veteran has not argued that the currently assigned diagnostic 
code is inappropriate.  

Accordingly, the veteran's disability will continue to be 
rated under Diagnostic Code 7346.   

Schedular rating

For the reasons expressed immediately below, the Board finds 
that the veteran's symptoms are consistent with the currently 
assigned 10 percent rating under 
38 C.F.R. § 4.114, Diagnostic Code 7346.

As indicated above, in order for a 30 percent disability 
rating  to be warranted under Diagnostic Code 7346, the 
evidence must show persistently recurrent epigastric 
distress, with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  All of these criteria 
must be met (with the exception that either substernal or arm 
or shoulder pain must be present).  See Melson v. Derwinksi, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met; Cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].

The medical evidence of record demonstrates that the veteran 
has reported experiencing persistently recurrent epigastric 
distress with pyrosis, regurgitation, and a history of 
hematemesis.  As stated in the law and regulations section 
above, these symptoms are sufficient to warrant the 10 
percent evaluation that is currently assigned.

With respect to the criteria required for a 30 percent 
disability rating, medical records indicate that the veteran 
has denied experiencing dysphagia.  Additionally, he has not 
reported substernal, arm, or shoulder pain [aside from right 
shoulder pain due to a claimed in-service injury, which will 
be discussed in greater detail in connection with the second 
issue on appeal, below].  

Finally, considerable impairment of health due to the 
service-connected gastrointestinal disability is not 
demonstrated by the evidence, as is required by Diagnostic 
Code 7346.  There is no competent evidence that the veteran's 
GERD causes significant health problems.  Rather, the medical 
evidence of record indicates that the veteran's health and 
employment are predominantly impacted negatively by his 
lengthy and sustained history of polysubstance abuse.  A VA 
treatment note dated December 2006 reports that the veteran 
"has a long history of substance abuse and poor decision 
making, homelessness and chaotic lifestyle."  Indeed, the 
record is replete with evidence of overwhelming impairment 
due to polysubstance abuse (cocaine, alcohol, marijuana, 
methamphetamines and opiates, among other substances, 
including tobacco).  See, e.g., report of treatment at the 
Louisville VAMC in May 2004.  The Board notes that the 
January 2007 discharge summary from the VA medical center 
substance abuse residential rehabilitation treatment program 
(SARRTP) provides a detailed overview of the veteran's 
history of substance abuse.  

With respect to the criteria for the assignment of a 60 
percent disability rating, in December 2006, the veteran 
underwent an esophagogastroduodenoscopy.  Crucially, however, 
the voluminous medical evidence contained in the veteran's 
claims file does not demonstrate any diagnosis or treatment 
of anemia.  Specifically, the June 2003 VA examiner indicated 
that the veteran is not anemic.  There is nothing in the 
subsequent record to indicate otherwise.

Regarding the veteran's weight, the June 2003 examiner 
described the veteran's body build as medium to large, noting 
"[h]e has gained weight over the last year."  At that time, 
the veteran weighed 205 pounds, and was described as "well 
nourished".   However, a more recent VAMC treatment note 
dated in January 2007 indicates that the veteran appeared 
"thin and malnourished."  That report was made in 
conjunction with the veteran's treatment in the VA SARRTP.  
As noted above, the record is replete with references to 
polysubstance abuse, with attendant homelessness and 
unemployment.  The significant deterioration in the veteran's 
health has been medically ascribed to the polysubstance 
abuse, not to the GERD.  See the report of the December 2007-
January 2007 hospitalization at the Louisville VAMC: "While 
on VA disability for four years took [the] check[s] and spent 
entire amount on methamphetamine and became physically 
deteriorated". 

In short, based on the numerous medical reports in the file, 
the Board finds that the criteria for the assignment of 30 
percent or 60 percent disability ratings are not met.  It is 
clear that the veteran's shoulder pain and general 
deterioration in health are not due to the service-connected 
GERD but rather to other causes, namely a right shoulder 
disability (discussed below) and long-term polysubstance 
abuse.      
While recurrent epigastric distress with pyrosis, 
regurgitation, and a history of hematemesis have been 
medically associated with the service-connected GERD, these 
symptoms warrant the assignment of a 10 percent rating. 

In short, the medical evidence does not support an increased 
disability evaluation for the veteran's GERD under the 
pertinent criteria.  Accordingly, the Board finds that the 
veteran does not meet the criteria for an increased 
disability rating for his service-connected GERD, in excess 
of 10 percent disabling.  

Hart consideration

In Hart v. Mansfield, supra, the Court held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  See 38 
U.S.C.A. § 5110 (West 2002).  

The veteran's claim for an increased disability rating for 
his service-connected GERD was filed on October 21, 2002.  
Therefore, the question to be answered by the Board is 
whether any different rating should be assigned for the 
relevant time period under consideration [October 21, 2001 to 
the present]. 

The veteran underwent a esophagogastroduodenoscopy in 
December 2006.  Treatment records indicate that this 
procedure was performed based on the veteran's history of and 
indication for hematemsis.  Under Diagnostic Code 7346, a 60 
percent disability rating is warranted if the veteran 
experiences hematemesis with moderate anemia.  However, the 
medical evidence does not indicate that the veteran has had 
anemia at any time during the entire period.  

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's GERD was 
more or less severe during the appeal period.  The veteran 
has pointed to none.  Accordingly, the 10 percent disability 
rating has been properly assigned for the time period of 
October 21, 2001 to the present.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
GERD.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

Neither the veteran nor his representative expressly raised 
the matter of the veteran's entitlement to an extraschedular 
rating.  The veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe 
than is reflected by the currently assigned rating.  See 
Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant].  Moreover, the veteran and his representative have 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record does not show that the veteran has 
experienced interference with employment as a result of his 
GERD.  Specifically, at the July 2003 VA psychiatric 
examination, the veteran reported that he is not able to work 
due to his rotator cuff injury.  A VA treatment note dated 
August 2001 indicates that the veteran stated that he had 
last worked in spring 2001 and prior to that had been a truck 
driver for over seventeen years before he lost his license.  
As has been discussed above, the veteran's various problems, 
including those with employment,  have been attributed to his 
polysubstance abuse.  

Additionally, no evidence has been presented to indicate that 
the veteran has required frequent and sustained 
hospitalizations for his service-connected GERD.  Although he 
has been hospitalized on numerous occasions, virtually all of 
these are related to substance abuse issues.  There is also 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  

In short, the evidence does not support the proposition that 
the veteran's GERD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2007).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the 
continuation of the 10 percent disability rating, and no 
higher, for the veteran's service-connected GERD.  The 
benefits sought on appeal are denied.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of right clavicle fracture.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.
The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2007)].  This change in the law pertains 
only to claims filed on or after August 29, 2001.  Because 
the veteran's claim to reopen was initiated in March 2005, 
the claim will be adjudicated by applying the revised section 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old" evidence 

When the veteran's claim for entitlement to service 
connection for right ankle disability was denied by the RO in 
February 1991, the following pertinent evidence was of 
record.

Service records indicated that the veteran's first period of 
active service was in the Army Reserves from March 1980 to 
June 1980.  The veteran's service treatment records from this 
period include a May 1980 examination report in which the 
veteran did not note any irregularities to his bones or 
joints.  

Service records indicated that the veteran's second period of 
active service was in the regular Army from August 1980 to 
October 1983.  A service treatment note in November 1981 
documented the veteran's complaints of lumbosacral pain.  At 
the time, he was diagnosed with a low back strain.  In 
September 1982, the veteran fractured his right fifth 
metacarpal.  

Notably, service treatment records from 1980-1982 were absent 
any indication of a right clavicle fracture or any other 
shoulder disability.  A Physical Evaluation Board (PEB) 
examination report, dated August 1983, noted that the 
veteran's health was normal with the exception of pulmonary 
tuberculosis.  No reference was made to a fracture or to a 
shoulder disability. However, in the veteran's separation 
examination dated October 1983, he self-reported a right 
clavicle fracture in 1981.  

In October 1983, while in Temporary Disability Retired 
status, the veteran filed a claim of entitlement to service 
connection for a right clavicle fracture.  In a rating 
decision dated in December 1983, the RO denied the veteran's 
claim on the basis that such was not shown in service.

The veteran was removed from Temporary Disability Retired 
status and returned to active duty.  Service records indicate 
that the veteran's last period of active service was in the 
Army from June 1987 to June 1990.  An x-ray report dated 
January 1990 documented a healed fracture in the right 
clavicle.  The veteran's April 1990 separation examination 
contained a notation regarding the fracture.

A November 1990 VA examination was also of record at the time 
of the RO's February 1991 rating decision.  The VA 
examination noted the veteran's report of a right clavicle 
fracture "in 1980-81 timeframe while in Korea," and 
diagnosed the veteran with "status post fracture of right 
clavicle."  

The February 1991 rating decision

In the February 1991 rating decision, the RO essentially 
found that the veteran had not submitted evidence 
demonstrating that his right clavicle was fractured in 
military service.  The veteran was informed of the February 
1991 rating decision in a letter from the RO dated February 
1991.  He did not perfect an appeal.  

In October 2002, the veteran requested that his claim be 
reopened.  After the RO denied the veteran's claim to reopen 
in September 2003 rating decision, this appeal followed.  

Additionally received evidence will be discussed below.



Analysis

The February 1991 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.1103 (2007).  As explained 
above, the veteran's claim of entitlement to service 
connection for residuals of right clavicle fracture may only 
be reopened if he submits new and material evidence.  See 38 
U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 (2007); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted [i.e., after 
February 1991] evidence bears directly and substantially upon 
the specific matter under consideration. i.e., in-service 
injury or aggravation of disability.

After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for residuals of right clavicle fracture 
has not been submitted.

In essence, the RO denied the veteran's claim based on the 
second Hickson element, in-service injury.  As was discussed 
in the law and regulations section above, there must be new 
and material evidence as to the missing element in order for 
the claim to be reopened.  See Evans, supra. 

Added to the record since February 1991 are VA medical 
records as well as statements of the veteran.

Most of the recently added VA medical records document the 
veteran ongoing struggles with substance abuse and are not 
material to this issue.  Those medical records which 
reference a right shoulder disability essentially replicate 
the medical records which were before the RO in February 
1991.  That is, the additional records contain evidence of a 
fracture of the right clavicle; specifically, MRI and X-ray 
results indicating "an old healed right clavicular 
fracture."  See VA treatment record dated May 2002.  
Evidence of October 2002 surgery to repair a torn rotator 
cuff in his right shoulder was also added to the claims file.  

This evidence, although new in the sense that the specific 
medical reports were not of record in February 1991, does not 
relate to the previously unestablished element necessary to 
substantiate the claim.  Here, the unestablished fact is 
whether there the veteran sustained a fracture of his right 
clavicle while in active military service.  The newly 
received medical evidence does not provide such information.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of disease 
does not constitute new and material evidence].

With respect to the veteran's own statements, which are to 
the effect that he had a right clavicle fracture in service, 
such evidence is cumulative and redundant of statements made 
prior to the February 1991 rating decision (indeed, dating 
back to his initial claim in 1983) and accordingly is not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).   

In short, there remains no competent medical evidence that 
the veteran sustained a fracture of his right clavicle while 
in military service.  The evidence which has been added to 
the claims folder since February 1991, is cumulative and 
redundant of evidence which was in the file prior to that 
time.  The additional evidence does not raise a reasonable 
possibility of substantiating the claim.  

Accordingly, new and material evidence has not been received 
pursuant to 38 C.F.R. § 3.156(a), and the claim of 
entitlement to service connection for residuals of right 
clavicle fracture cannot be reopened.  The benefit sought on 
appeal remains denied.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected gastroesophageal reflux disease is denied.

New and material evidence has not been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for residuals of right clavicle fracture.  The 
benefit sought on appeal remains denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


